DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-53, 60-61, and 68-69, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deetz et al (P.N. 2017/0148438).
Deetz et al disclose an input/output mode control for audio processing that shows all the limitations recited in claims 52, 60, and 68, including the feature of analyzing metadata of a media content portion to determine a context of the media content portion (See Deetz et al’s page 3, paragraph [0038], lines 8-18), the feature of analyzing the media content portion to identify modifications to the audio in the media content portion to cause the audio of the media content portion to match the context of the media content portion; modifying the audio in the media content portion to match the context of the media content portion using the identified modifications to the audio in the media content portion; and generating for output the media content portion with the modified audio as specified in the present claims 52, 60, and 68. (Applicant’s attention is directed to Deetz et al’s page 1, paragraph [0009], where it is disclosed the capability of optimizing the audio data based on the analysis of the media content and the context of the media content).
With regard to claims 53, 61, and 69, the feature of determining that the audio in the media content portion does not match with the context; and in response to the determining that the audio in the media content portion does not match with the context, performing the modifying the audio in the media content portion to match with the context as specified thereof would be inherently present in the cited reference of Deetz et al, because, Deetz et al already disclose the capability of optimizing the audio data based on the analysis of the media content and the context of the media content and as a result some determination must have been performed on the audio before optimizing the same.
Allowable Subject Matter
Claims 54-59, 62-67, and 70-71, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        June 4, 2022.